                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

HABITAT FOR HUMANITY
INTERNATIONAL, INC.,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-456-FtM-38MRM

ROBERT DERRICK MORRIS,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff’s Motion to Dismiss Defendant’s Counterclaims With

Prejudice (Doc. 74) and Defendant’s response in opposition (Doc. 75). For the following

reasons, the Court grants the Motion in part with leave to amend.

                                           BACKGROUND

        Habitat for Humanity International, Inc. (HFHI) sues one of its former employees,

Robert Derrick Morris, for fraud and unjust enrichment due to Morris’ inappropriate use of

HFHI resources which was discovered after Morris’ separation effective August 18, 2017,

pursuant to a severance agreement and release of claims. A subsequent investigation

was conducted into his business expenses, and after HFHI uncovered evidence of

wrongdoing, it initiated this lawsuit on November 6, 2018, in Georgia state court. The

case was removed to federal court, and then transferred to this Court from the Northern

District of Georgia on July 2, 2019. (Doc. 10).


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
         Previously, the Court dismissed Morris’ counterclaims (Doc. 63) without prejudice

for failing to satisfy the pleading requirements of Twombly/Iqbal but allowed him an

opportunity to amend his claims. (Doc. 57). Defendant (a white male over the age of 40)

filed a five-count Amended Counterclaim (Doc. 73) for race, color, and gender

discrimination under Title VII, race discrimination under 42 U.S.C. § 1981, and age

discrimination under the Age Discrimination in Employment Act. Morris alleges that HFHI

waited until the statute of limitations had run on his claims to sue him for monies it

voluntarily paid to him. And had he known about HFHI’s intentions to sue him he would

not have agreed to waive his right to sue for discrimination by signing the release. He

states that he was forced out of the company after a push by HFHI to change the

organization’s culture from “old white men” to a younger, “more diverse leadership

presence.” (Doc. 73 at ¶ 20).

         Notably, when he amended his counterclaims, Morris did not make any substantive

changes. Indeed, when comparing the counterclaim pleading that the Court dismissed

(Doc. 63), with Morris’ amended counterclaims (Doc. 73), they are nearly identical. The

only changes to the counterclaims are at paragraphs 64, 82, 100, and 119, where Morris

modified the paragraphs he reincorporates and adopts into each count.

         Citing these failures, Plaintiff again moves to dismiss all five counts for sufficiency

of the pleadings under Fed. R. Civ. P. 8(a) and failure to state a claim under Fed. R. Civ.

P. 12(6)(6). HFHI moves for dismissal with prejudice because Plaintiff was afforded the

opportunity to amend but failed to correct the Twombly/Iqbal deficiencies identified by the

Court.




                                                2
                                       STANDARD

       A motion to dismiss a counterclaim under Rule 12(b)(6) “is evaluated in the same

manner as a motion to dismiss a complaint.” Whitney Info. Network, Inc. v. Gagnon, 353

F. Supp. 2d 1208, 1210 (M.D. Fla. 2005) (citation omitted). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for

dismissal when a plaintiff fails “to state a claim upon which relief can be granted.” When

considering a motion to dismiss under Rule 12(b)(6), the reviewing court must accept all

factual allegations in the counterclaim as true and view them in a light most favorable to

the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This preferential standard

of review, however, does not permit all pleadings adorned with facts to survive the next

stage of litigation. The Supreme Court has been clear on this point – a district court

should dismiss a claim where a party fails to plead facts that make the claim facially

plausible. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible when the court can draw a reasonable inference, based on the facts pled, that

the opposing party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. Thus,

“the-defendant-unlawfully harmed me accusation” is insufficient. Id. at 677.

                                       DISCUSSION

       In its previous Opinion and Order dismissing Morris’ counterclaims, the Court

stated the following:

       The Court agrees with Plaintiff that all five counts of the Counterclaim are
       wholly conclusory and devoid of sufficient factual allegations to put Plaintiff
       on notice as to its alleged conduct for which it must answer. The allegations
       are bare bones and do not specify the discriminatory actions that HFHI took
       and when it took them (during the pendency of Morris’ employment or after
       or both). Morris will be allowed to amend.




                                             3
(Doc. 57 at p. 9). Although Morris purportedly “amended” his counterclaims, he did not

address the Court’s concerns that the counterclaims are wholly conclusory and devoid of

sufficient factual allegations. Instead, Morris elected to re-file the counterclaim pleading

that the Court dismissed, and Morris offers no explanation why in his Response (Doc.

75). The only changes Morris made were to the first paragraph of each count, which

seems to be an effort to remedy a shotgun problem. But there were no shotgun issues

with the counterclaims. Instead, nothing in the Amended Counterclaims raises a plausible

inference that HFHI discriminated against Morris based on his race and gender. Even

under a liberal construction, Morris’ allegations of discrimination are conclusory and

insufficient under the Twombly/Iqbal pleading standard to survive a motion to dismiss.

See Maynard v. Bd. of Regents, 342 F.3d 1281, 1289 (11th Cir. 2003) (explaining, in the

employment context, that a plaintiff fails to establish a prima facie discrimination case if

he fails to show that he was treated less favorably than a similarly-situated person outside

his protected class).    While the counterclaims list incidents he alleges amount to

discriminatory conduct, he provides little context for these allegations. For example,

Morris states that “some of the discriminatory conduct took place prior to his severance

from the company” (Doc. 73 at ¶ 60) and “some occurred after” (Doc. 73 at ¶ 61), and

that he can “prove discrimination by both direct and circumstantial evidence, including but

not limited to age, race and gender; statistics relating to Habitat’s hiring, firing and

severance practices; internal communications about the organization’s workplace

‘culture’ and other materials subject to disclosure during discovery. (Doc. 73 at ¶ 38).

Morris fails to cite specific dates or circumstances in which the allegedly discriminatory

acts occurred; instead providing the vague assertion of “some before and some after” his




                                             4
severance. See Moore v. San Carlos Park Fire Protection and Rescue, --- F. App’x ---,

2020 WL 1550914 (M.D. Fla. Apr. 1, 2020). Therefore, the Amended Counterclaims are

due to be dismissed, but the Court will do so without prejudice to provide Morris with one

final opportunity to state a claim. Failure to do so will result in the counterclaims being

dismissed with prejudice.

      Accordingly, it is now

      ORDERED:

        Plaintiff’s Motion to Dismiss Defendant’s Counterclaims With Prejudice (Doc. 74)

is GRANTED IN PART to the extent that the Amended Counterclaims (Doc. 73) are

dismissed without prejudice with leave to amend. Morris may file amended counterclaims

consistent with this Opinion and Order by April 20, 2020.

      DONE and ORDERED in Fort Myers, Florida this 6th day of April, 2020.




Copies: All Parties of Record




                                            5
